                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE MIDDLE DISTRICT OF ALABAMA


IN RE:                                                                          CASE NO. 20-32468-WRS
                                                                                CHAPTER 13
CURTIS JEROME JOHNSON



         Debtor(s)

                           TRUSTEE'S STATUS REPORT IN SUPPORT
                             OF TRUSTEE'S MOTION TO DISMISS
            COMES NOW, the Trustee, and files the following report with respect to the status of this
case in support of the Trustee’s Motion to Dismiss:

     1. This case was filed on December 04, 2020, and confirmed on January 01, 1900.

     2. Debtor’s current plan payments are $649.00 MONTHLY, and the overall pay record is 0.00% .

     3. Debtor(s) total amount of delinquency is $1,279.00.

     4. The estimated balance is $4,236.67. This figure is subject to final audit and the applicable
         commitment period requirement.


     5. The Trustee has previously filed the following Motion (s) to Dismiss for Debtor’s failure to make
        plan payments:




     6. The payments received by the Trustee from the debtor over the last 12 month are:




     7. The case is feasible.

     8. An Income Withholding Order was last sent on this case N/A.




  Case 20-32468         Doc 23      Filed 03/01/21 Entered 03/01/21 16:15:21                 Desc Main
                                      Document Page 1 of 2
Respectfully submitted on March 01, 2021.
                                                                     Sabrina L. McKinney
                                                                     Chapter 13 Standing Trustee

                                                               By:   /s/ Sabrina L. McKinney
                                                                     Sabrina L. McKinney
                                                                     Chapter 13 Standing Trustee
Office of the Chapter 13 Trustee
P.O. Box 173
Montgomery, AL 36101-0173
Phone: (334)262-8371
Fax: (334)262-8599
email: 13Trustee@ch13mdal.org

                                      CERTIFICATE OF SERVICE

    I, the undersigned, hereby certify that a copy of the foregoing document, has been served on the
debtor(s) via United States Mail, postage prepaid, and the Debtor’s attorney via CM/ECF on March 01,
2021.

                                                               By:   /s/ Sabrina L. McKinney
                                                                     Sabrina L. McKinney
                                                                     Chapter 13 Standing Trustee




  Case 20-32468        Doc 23      Filed 03/01/21 Entered 03/01/21 16:15:21              Desc Main
                                     Document Page 2 of 2
